DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, drawn to a food grade powder and a food product comprising a food grade powder.
Group II, claim(s) 11-14, drawn to a method of making a food grade powder.
Group III, claim 15, drawn to use of a hydrogel co-gel.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a food grade powder comprising a dried hydrogel co-gel comprising a first biopolymer capable of forming a thermoreversible elastic gel upon cooling ad a second biopolymer capable of forming a glassy matric upon drying wherein the aroma is encapsulated in the hydrogel co-gel, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Porzio EP1123660 A2(cited in IDS). Porzio (ex.4 & 6 in light of [0096]-[0097]) discloses a method for making a glassy matrix which can be pulverized after cooling and is for use in food preparations (i.e. food grade powder) for providing sustained (controlled) release of encapsulated flavoring agents (aroma), the method comprising; heating and mixing in an extruder at temperatures at 300 or 250  °F a solution comprising a first biopolymer (e.g., gellan gum in ex.4 or low methoxy pectin in ex.6), a second biopolymer (e.g.,10 DE maltodextrin and 42 DE corn syrup in both ex.4 and ex. 6) and orange oil (aroma), the product is discharged as a hot plastic mass which upon cooling set into a hard fracturable solid that has a moisture level of 6.8%; in the case of ex.6, calcium ion is added to the matrix composition to gel pectin; cooling the heated solution (e.g. to ambient conditions in ex.6, wherein it is seen implicit that at least one of maltodextrin and/or corn syrup is not a gel at ambient temperature, while gellan gum and/or low methoxy pectin in the presence of calcium will gel) in order to form a hard fracturable glassy matrix solid in which 2.9 or 9.2 wt.% of orange oil is encapsulated. As the above glassy matrix exits the extruder at high temperatures (229°F or 109°C in ex.6), it is seen implicit that said matrix will continue drying during cooling to a moisture level of 7.8&. Porzio ([0096]-[0097]) also discloses that the above obtained glassy . 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHANGQING LI/Examiner, Art Unit 1793